Exhibit 10.3

MONITORING FEE AGREEMENT

This MONITORING FEE AGREEMENT (this “Agreement”) is dated as of January 29,
2018, and is among Gates Industrial Corporation plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), Gates
Corporation, a Delaware corporation (“Gates Corporation” and, together with the
Company, the “New Gates Parties”), Blackstone Management Partners L.L.C., a
Delaware limited liability company (“BMP”) affiliated with The Blackstone Group
L.P. (“Blackstone”), and Blackstone Tactical Opportunities Advisors L.L.C., a
Delaware limited liability company affiliated with Blackstone (“BTOA” and,
together with BMP, the “Managers”).

BACKGROUND

1. On July 3, 2014, Omaha Topco Ltd., an exempted company incorporated in the
Cayman Islands (“Topco”), Omaha Intermediate Holding LLC, a Delaware limited
liability company (“Intermediate”), Omaha Holdings LLC, a Delaware limited
liability company (“Omaha Holdings”), Gates Global LLC, a Delaware limited
liability company (“Gates Global”), Finco Omaha Ltd, a limited company
incorporated under the laws of England and Wales (“Finco”), Omaha Acquisition
Inc., a Delaware corporation (“Omaha Acquisition”), and Gates Corporation (then
known as The Gates Corporation) (together with Topco, Intermediate, Omaha
Holdings, Gates Global, Finco and Omaha Acquisition, the “Existing Gates
Parties”) entered into the Transaction and Monitoring Fee Agreement with the
Managers (the “Existing Agreement”). The Existing Agreement is being terminated
concurrently with the execution of this Agreement.

2. Each of the Managers have expertise in monitoring and providing advice with
respect to the business of companies such as the New Gates Parties and their
respective subsidiaries and the industry in which they operate, so as to help
maximize their value. In accordance with the Existing Agreement, the Managers
have been providing to the Existing Gates Parties the monitoring and other
services described therein.

3. The Company intends to consummate an initial public offering of its ordinary
shares, par value $0.01 per share (the “IPO”). Under the terms of the Existing
Agreement, upon consummation of the IPO, the Managers’ obligation to provide
such monitoring and other services would terminate, and in connection therewith
the Managers would be entitled to receive a lump sum termination payment equal
to the present value of the estimated monitoring fees that would have accrued
through the tenth anniversary of the Existing Agreement, but not to exceed three
years of future monitoring fees.

4. The New Gates Parties seek to continue to receive such monitoring services
following the consummation of the IPO, and the Managers are willing to continue
providing such services and forego receiving such lump sum termination payment
in consideration of their continuing to receive the regular monitoring fees
provided for in this Agreement.

5. This Agreement (a) eliminates the Managers’ entitlement to such lump sum
termination payment, (b) extends the Managers’ obligation to provide monitoring
and other services for a period not to exceed the second anniversary of the date
of this Agreement, and

 

1



--------------------------------------------------------------------------------

(c) extends the Managers’ right to receive monitoring fees from the New Gates
Parties for a period not to exceed the end of the fiscal quarter in which the
second anniversary of this Agreement occurs.

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

SECTION 1. Monitoring Services.

(a) Benefits from Ongoing Services. Following consummation of the IPO, the New
Gates Parties seek to continue to avail themselves of the Managers’ expertise in
providing the monitoring and other services referenced below. The New Gates
Parties believe that this will be beneficial to them, their respective
subsidiaries and the Company’s ultimate equityholders, and each of the Managers
is willing to provide such ongoing services in consideration of the payment of
the monitoring fees described below and the other rights provided to them under
this Agreement. Accordingly, the New Gates Parties hereby engage the Managers to
continue to render to them and their respective subsidiaries the Monitoring
Services described below on the terms and subject to the conditions described in
this Agreement.

(b) Services to be Provided. Until the Exit Date (as defined below), utilizing
such of its officers, employees, representatives, and agents, and indirectly
through other persons and entities, in each case as each Manager in its sole
discretion may designate from time to time (collectively “Representatives”), but
subject to Section 1(d), each Manager, severally and not jointly, will render to
the New Gates Parties and their respective subsidiaries such monitoring,
advisory and consulting services as the New Gates Parties may from time to time
request in the following areas in relation to the affairs of the New Gates
Parties and their respective subsidiaries:

 

  •   advice regarding financings and regarding the New Gates Parties’ and their
respective subsidiaries’ relationships with lenders and bankers,

 

  •   advice regarding the selection, retention and supervision of independent
auditors, outside legal counsel, investment bankers and other advisors or
consultants,

 

  •   advice regarding “Environmental, Social and Governance” issues pertinent
to the affairs of the New Gates Parties and their respective subsidiaries,

 

  •   advice regarding the strategic direction of the business of the New Gates
Parties and their respective subsidiaries, and

 

  •   such other advice directly related to or ancillary to the above advisory
services as may be reasonably requested by the New Gates Parties

(collectively, the “Monitoring Services”).

 

2



--------------------------------------------------------------------------------

(c) Implementation of Monitoring Services. The New Gates Parties shall at all
times retain final decision-making authority with respect to advice received
through the Monitoring Services. The officers and directors of the New Gates
Parties shall control and direct the implementation, if any, of such advice,
subject to the oversight and control of the Company’s board of directors.

(d) No Other Services. Except as otherwise set forth in this Agreement, the
Managers will have no obligation to provide any consulting or other services to
the New Gates Parties absent an agreement between the relevant Manager, on the
one hand, and either New Gates Party, on the other hand as the case may be, with
respect to the scope of such other services and the payment to be made to the
relevant Manager for providing such other services. It is further expressly
agreed that the Monitoring Services to be rendered hereunder will not include
“Ops Support”, as defined in and provided in accordance with the Support and
Services Agreement dated the same date as this Agreement, nor will the
Monitoring Services, Ops Support or any other service provided by the Managers
hereunder include investment banking or other financial advisory services, such
as Blackstone’s capital markets advisers program, which may be provided by a
Manager or any of its affiliates to either New Gates Party, or any of their
affiliates, in connection with any specific acquisition, divestiture,
disposition, merger, consolidation, restructuring, refinancing,
recapitalization, issuance of private or public debt or equity securities,
financing or similar transaction by either New Gates Party or any of their
respective subsidiaries. A Manager may be entitled to receive additional
compensation for providing services of the type specified in the preceding
sentence by mutual agreement of the applicable New Gates Party or such
subsidiary, on the one hand, and the relevant Manager or its relevant affiliate,
on the other hand.

(e) Definitions. The “Exit Date” is the first to occur of (i) the second
anniversary of the Closing Date and (ii) the date on which Blackstone Capital
Partners (Cayman) VI L.P. (together with its affiliated co-investing funds,
“BCP”), BTO Omaha Holdings L.P. (“BTO Holdings” and, together with BCP and their
respective affiliated co-investing funds, the “Sponsors”) and their respective
affiliated co-investing funds have beneficial ownership (as defined in the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission thereunder) of less than 5% of the
ordinary shares of the Company or its direct or indirect controlling parent, as
applicable, and such stake has a fair market value (as determined by the
Sponsors) of less than $25 million.

SECTION 2. Fees for Monitoring Services.

(a) Monitoring Fee – General. In consideration of the Monitoring Services being
rendered by or at the direction of each Manager, the New Gates Parties will, on
a joint and several basis, pay or cause to be paid to each Manager in respect of
the period during which the Monitoring Services are required to be provided
under this Agreement its share of an annual non-refundable and irrevocable fee
in the amount determined in accordance with this Section 2 (the “Monitoring
Fee”). The Monitoring Fee will be payable annually in advance and will be
subject to adjustment as described below.

(b) Annual Monitoring Fee. Pursuant to the Existing Agreement, one or more of
the Existing Gates Parties has paid to the Managers a monitoring fee in respect
of the

 

3



--------------------------------------------------------------------------------

Company’s fiscal year ending on or about December 31, 2018. On the first
business day of each fiscal year of the Company that begins after the closing
date of the IPO (the “Closing Date”), and as the Monitoring Fee in respect of
that fiscal year, the New Gates Parties will, jointly and severally, pay to the
Managers, allocated between them as described below, an amount (subject to
subsequent adjustment as described below) equal to 1% of management’s then
current estimate/projection of Consolidated EBITDA (as defined below) for such
fiscal year as most recently presented to the Company’s board of directors. No
Monitoring Fees will be payable in respect of fiscal years of the Company
beginning after the fiscal year of the Company in which the Exit Date occurs.
The Monitoring Fee for the fiscal year in which the Exit Date occurs will be
reduced by an amount equal to the Monitoring Fee otherwise payable in respect of
such entire fiscal year times a fraction, the numerator of which is the number
of full fiscal quarters of the Company during such fiscal year, which quarters
begin after the Exit Date, and the denominator of which is four.

(c) Post-Fiscal Year True-up. The Credit Agreement, dated as of July 3, 2014,
among Gates Global, the guarantors party thereto from time to time, Credit
Suisse AG, Cayman Islands Branch, as administrative agent and collateral agent,
the lenders party thereto, and the other agents party thereto (as amended or
supplemented, the “Credit Agreement”) has a definition of “Consolidated EBITDA”
of Gates Global or, if applicable, the top level parent of Gates Global that is
a guarantor of Gates Global’s indebtedness under the Credit Agreement (either
Gates Global or, if applicable, such parent entity, the “Top Level Credit
Party”). After the preparation of audited financial statements following the end
of each fiscal year of the Company, the chief financial officer of the Company
will, no later than the corresponding deadline prescribed under the Credit
Agreement for the Top Level Credit Party, certify to the Managers the amount of
Gates Global’s Consolidated EBITDA for that fiscal year (with respect to Gates
Global and a particular fiscal year of Gates Global, “Consolidated EBITDA”),
calculated on the basis of the Credit Agreement’s definition thereof as though
Gates Global were the Top Level Credit Party under the Credit Agreement, as
derived from the Company’s or the Gates Global’s audited income statement. If 1%
of such certified Consolidated EBITDA is greater than the Monitoring Fee
previously paid to the Managers in accordance with Section 2(b) (including the
fee paid prior to the IPO covering the fiscal year in which the IPO occurs) in
respect of Monitoring Services rendered during that fiscal year, then, within
two business days of such certification, the New Gates Parties will, jointly and
severally, pay or cause to be paid to the Managers their respective shares of
the amount of such excess as an upward adjustment to the Monitoring Fee payable
for such fiscal year. If 1% of such certified Consolidated EBITDA is less than
the Monitoring Fee previously paid to the Managers in accordance with
Section 2(b) in respect of Monitoring Services rendered during that fiscal year,
then, within two business days of such certification, the Managers, severally
and not jointly, allocated between them in the same manner as such Monitoring
Fee previously paid was allocated, will pay or cause to be paid to the Company
(or, at the direction of the Company, a subsidiary of the Company) the amount of
such shortfall as a downward adjustment to the Monitoring Fee previously paid to
the Managers in respect of the Monitoring Services rendered during such fiscal
year. In the absence of any required repayment in respect of an excess fee
previously paid to a Manager, the New Gates Parties may apply such required
repayment amount, by way of offset, against any future payment otherwise owing
to the applicable Manager.

 

4



--------------------------------------------------------------------------------

(d) Inability to Pay Fee When Due. To the extent the New Gates Parties cannot
pay, or cause to be paid, the Monitoring Fee for any reason, including by reason
of any prohibition on such payment pursuant to any applicable law or the terms
of any debt financing of the New Gates Parties or any of their respective
subsidiaries, the payment by the New Gates Parties or any of their respective
subsidiaries to the Managers of the accrued and payable Monitoring Fee will be
deferred and will be payable immediately on the earlier of (i) the first date on
which the payment of such deferred Monitoring Fee is no longer prohibited under
any contract applicable to the Company and the Company or its subsidiaries, as
applicable, is otherwise able to make such payment, or cause such payment to be
made, and (ii) total or partial liquidation, dissolution or winding up of the
Company. Notwithstanding anything to the contrary herein, under any applicable
law or under any contract applicable to the New Gates Parties or any of their
respective subsidiaries, any forbearance of collection of the Monitoring Fee by
the Managers shall not be deemed to be a subordination of such payments to any
other person, entity or creditor of the Company or its subsidiaries. Any such
forbearance shall be at each Manager’s sole option and discretion and shall in
no way impair the Manager’s right to collect such payments, provided that if BMP
exercises any such forbearance, BTOA will do likewise. Any installment of the
Monitoring Fee not paid on the scheduled due date will bear interest, payable in
cash on each scheduled due date, at an annual rate of 10%, compounded quarterly,
from the date due until paid.

(e) Allocation of Monitoring Fees and Rebates. As between BMP and BTOA, BMP will
be entitled to receive the entirety of each Monitoring Fee payable under this
Section 2, less the BTOA Portion applicable to such payment, and BTOA will be
entitled to receive the BTOA Portion, as calculated for the relevant period on a
daily basis for purposes of payments and rebates, with an appropriate adjustment
for changes applicable to a period where the applicable payment has been made in
advance. The “BTOA Portion” will be calculated and will accrue on a daily basis
by multiplying the applicable fee amount by a percentage equal to the BTOA
Percentage of Monitoring Services Provided. The proportion of the Monitoring
Services to be provided by BTOA (expressed as a percentage, the “BTOA Percentage
of Monitoring Services Provided”) shall be equal to the proportion of the total
number of shares of the Company then held by BTO Holdings relative to the total
number of shares of the Company then held by the Sponsors and any other
investment fund, co-investment vehicle, other investment vehicle or similar
entity for which the general partner, advisor or manager of any Sponsor (or any
affiliate of such general partner, advisor or manager) serves as the general
partner, manager or advisor.

SECTION 3. Reimbursements. In addition to the fees payable pursuant to this
Agreement, the New Gates Parties will, jointly and severally, pay, or cause to
be paid, directly, or reimburse the Managers and their affiliates for, their
respective Out-of-Pocket Expenses (as defined below). For the purposes of this
Agreement, the term “Out-of-Pocket Expenses” means the reasonable out-of-pocket
costs and expenses incurred by the Managers and their affiliates in connection
with the Monitoring Services (including prior to the Effective Time), including
(a) fees and disbursements of any independent professionals and organizations,
including independent accountants, outside legal counsel and other consultants
or advisers, retained by the Sponsors, the Managers or any of their affiliates
in connection therewith, (b) costs of any outside services or independent
contractors such as financial printers, couriers, business publications, online
financial services or similar services, retained or used by the Sponsors, the
Managers or any

 

5



--------------------------------------------------------------------------------

of their respective affiliates in connection therewith, and (c) transportation,
per diem costs, word processing expenses or any similar expense incurred in
connection therewith not associated with the Sponsors, the Managers or their
affiliates’ ordinary operations. All payments or reimbursements for
Out-of-Pocket Expenses and such allocated costs will be made within 20 days of
the request for payment or reimbursement.

SECTION 4. Indemnification.

(a) General. The New Gates Parties shall, on a joint and several basis,
indemnify and hold harmless each Manager, its affiliates and their respective
partners (both general and limited), members (both managing and otherwise),
officers, directors, employees, agents and representatives (each such person
being an “Indemnified Party”) from and against any and all actions, suits,
proceedings, investigations, losses, demands, claims, damages, liabilities,
costs, charges and expenses (including, without limitation, attorneys’ fees and
expenses and any other litigation-related expenses), including in connection
with seeking indemnification, whether joint or several (the “Liabilities”),
related to, arising out of or in connection with the Monitoring Services
(including any similar services rendered after receipt of the final monitoring
fee payment hereunder), whether or not pending or threatened, whether or not an
Indemnified Party is a party, whether or not resulting in any liability and
whether or not such action, claim, demand, suit, investigation or proceeding is
initiated, brought or threatened by either New Gates Party or any other party,
and regardless of whether initiated, brought or threatened before or after the
Exit Date. The New Gates Parties shall, on a joint and several basis, reimburse
any Indemnified Party for all costs and expenses (including attorneys’ fees and
expenses and any other litigation-related expenses) as they are incurred in
connection with investigating, preparing, pursuing, defending or assisting in
the defense of any such pending or threatened action, claim, demand, suit,
investigation or proceeding for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any such matter
related to or arising therefrom, whether or not such Indemnified Party is a
party thereto. The New Gates Parties each agrees that it shall not, without the
prior written consent of the Indemnified Party, settle, compromise or consent to
the entry of any judgment in any pending or threatened action, claim, demand,
suit, investigation or proceeding contemplated by this Section 4 (if any
Indemnified Party is a party thereto or has been threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of the Indemnified Party from all liability, known or unknown, without
future obligation or prohibition on the part of the Indemnified Party, related
to, arising out of or in connection with such action, claim, suit, investigation
or proceeding, and does not contain an admission of guilt or liability on the
part of the Indemnified Party. The New Gates Parties will not be liable under
the foregoing indemnification provision with respect to any particular loss,
claim, demand, damage, liability, cost or expense of an Indemnified Party that
is determined by a court, in a final judgment from which no further appeal may
be taken, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party. The attorneys’ fees and other expenses of
an Indemnified Party shall be paid by one of the New Gates Parties as they are
incurred upon receipt, in each case, of an undertaking by or on behalf of the
Indemnified Party to repay such amounts if it is judicially determined by a
final, non-appealable judgment of a court of competent jurisdiction that the
Liabilities in question resulted solely from the gross negligence or willful
misconduct of such Indemnified Party.

 

6



--------------------------------------------------------------------------------

(b) Primary, Non-Exclusive Rights. The rights of an Indemnified Party to
indemnification hereunder will be in addition to any other rights and remedies
any such person may have under any other agreement or instrument to which the
Indemnified Party is or becomes a party or is or otherwise becomes a beneficiary
or under any law or regulation. In that regard, each of the New Gates Parties
acknowledges and agrees that the New Gates Parties will, on a joint and several
basis, be fully and primarily responsible for the payment to an Indemnified
Party in respect of indemnification or advancement of expenses in connection
with any jointly indemnifiable claim (as defined below), pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnified Party may have from the Indemnitee-related entities (as
defined below). Under no circumstance shall the New Gates Parties be entitled to
any right of subrogation or contribution by the Indemnitee-related entities and
no right of advancement or recovery the Indemnified Party may have from the
Indemnitee-related entities shall reduce or otherwise alter the rights of the
Indemnified Party or the obligations of the New Gates Parties hereunder. In the
event that any of the Indemnitee-related entities shall make any payment to the
Indemnified Party in respect of indemnification or advancement of expenses with
respect to any jointly indemnifiable claim, the Indemnitee-related entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Party against the New Gates Parties and
the Indemnified Party shall execute all papers reasonably required and shall do
all things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-related
entities effectively to bring suit to enforce such rights. Each of the New Gates
Parties and each Indemnified Party agree that each of the Indemnitee-related
entities shall be third-party beneficiaries with respect to this Section,
entitled to enforce this Section as though each such Indemnitee-related entity
were a party to this Agreement.

(c) Definitions. For purposes of Section 4(b), the following terms shall have
the following meanings:

(i) The term “jointly indemnifiable claims” shall be broadly construed and shall
include, without limitation, any action, suit or proceeding for which an
Indemnified Party shall be entitled to indemnification or advancement of
expenses from both the Indemnitee-related entities and the New Gates Parties
pursuant to the Delaware General Corporation Law, any agreement or the
certificate of incorporation, articles of association, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the New Gates Parties or
the Indemnitee-related entities, as applicable.

(ii) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the New Gates Parties or any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise an Indemnified Party has agreed, on behalf of the New
Gates Parties or at the New Gates Parties’ request, to serve as a director,
officer, employee or agent and which service is covered by the indemnity
described in this Agreement) from whom an Indemnified Party may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the New Gates Parties may also have an indemnification or advancement
obligation (other than as a result of obligations under an insurance policy).

 

7



--------------------------------------------------------------------------------

SECTION 5. Miscellaneous.

(a) Amendments. No amendment or waiver of any provision of this Agreement, or
consent to any departure by any party hereto from any such provision, will be
effective unless it is in writing and signed by each of the parties hereto. Any
amendment, waiver or consent will be effective only in the specific instance and
for the specific purpose for which given. The waiver by any party of any breach
of this Agreement will not operate as or be construed to be a waiver by such
party of any subsequent breach.

(b) Notices. Any notices or other communications required or permitted hereunder
shall be made in writing and will be sufficiently given if delivered personally
or sent by email or facsimile with confirmed receipt, or by overnight courier,
addressed as follows or to such other address of which the parties may have
given written notice:

if to BMP or BTOA:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Julia Kahr / Timur Akazhanov

email: kahr@blackstone.com / timur.akazhanov@blackstone.com

if to the New Gates Parties:

c/o Gates Industrial Corporation plc

1551 Wewatta Street

Denver, CO 80202

Attention: Jamey Seely

Email: jamey.seely@gates.com

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
email, and (ii) one business day after being sent by facsimile or overnight
courier.

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes all previous
oral and written (and all contemporaneous oral) negotiations, commitments,
agreements and understandings relating hereto. Notwithstanding the foregoing,
the Managers and other third party beneficiaries may have rights under other
agreements with the Company, or otherwise, that overlap with the rights provided
under this Agreement. Any such overlapping rights are intended to be cumulative.

(d) Governing Law. THIS AGREEMENT AND ITS ENFORCEMENT AND ANY CONTROVERSY
ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW.

 

8



--------------------------------------------------------------------------------

(e) Consent to Jurisdiction; Waiver of Jury Trial. Each party hereto hereby
(i) agrees than any action, directly or indirectly, arising out of, under or
relating to this Agreement shall exclusively be brought in and shall exclusively
be heard and determined by either the Supreme Court of the State of New York
sitting in Manhattan or the United States District Court for the Southern
District of New York, and (ii) solely in connection with the action(s)
contemplated by subsection (i) hereof, (A) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction of the courts identified in
subsection (i) hereof, (B) irrevocably and unconditionally waives any objection
to the laying of venue in any of the courts identified in clause (i) of this
paragraph (e), (C) irrevocably and unconditionally waives and agrees not to
plead or claim that any of the courts identified in such clause (i) is an
inconvenient forum or does not have personal jurisdiction over any party hereto,
and (D) agrees that mailing of process or other papers in connection with any
such action in the manner provided herein or in such other manner as may be
permitted by applicable law shall be valid and sufficient service thereof. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE SERVICES CONTEMPLATED HEREBY.

(f) Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by the New Gates Parties without the prior written
consent of the Managers; provided, however, that each Manager may assign or
transfer its duties or interests hereunder to any of its affiliates at the sole
discretion of the transferring Manager. Subject to the foregoing, the provisions
of this Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the next
sentence, no person or party other than the parties hereto and their respective
successors or permitted assigns is intended to be a beneficiary of this
Agreement. The parties acknowledge and agree that the Managers and their
respective affiliates and their respective partners (both general and limited),
members (both managing and otherwise), officers, directors, employees, agents
and representatives are intended to be third-party beneficiaries under Section 4
hereof.

(g) Counterparts. This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts (including by facsimile), and
all of said counterparts taken together will be deemed to constitute one and the
same instrument.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

(i) Payments. Each payment made by any of the New Gates Parties pursuant to this
Agreement shall be paid by wire transfer of immediately available funds to such
account or accounts as specified by the relevant Manager to such New Gates Party
prior to such payment.

 

9



--------------------------------------------------------------------------------

(j) Captions. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

[signature page follows]

 

10



--------------------------------------------------------------------------------

The undersigned have executed, or have caused to be executed, this Monitoring
Fee Agreement as of the date first written above.

 

BLACKSTONE MANAGEMENT PARTNERS L.L.C. By:   /s/ Julia Kahr   Name: Julia Kahr  
Title: Senior Managing Director BLACKSTONE TACTICAL OPPORTUNITIES ADVISORS
L.L.C. By:   /s/ Christopher J. James   Name: Christopher J. James   Title:
Authorized Signatory GATES INDUSTRIAL CORPORATION PLC By:   /s/ Jamey S. Seely  
Name: Jamey S. Seely   Title:  Executive Vice President, General
           Counsel and Corporate Secretary

 

[Signature Page to Monitoring Fee Agreement]